This is an appeal from an order denying the petition of J.J. Underwood, widower, to have set aside to him certain property claimed exempt as a homestead. The sole question presented is one of fact. An examination of the record clearly convinces us that the lower court was right in finding that the property at Rhododendron, near Mt. Hood — for which a homestead exemption is claimed — was not the actual abode and home of Underwood and his wife at the time of her death. Their real home was on Greenwood avenue in the city of Portland. The place at Rhododendron was used merely for vacation purposes and as a temporary abode. It would not be of interest to the profession generally to set forth the evidence upon which our conclusion is based.
The order dismissing the petition is affirmed.
RAND, C.J., did not participate in this decision. *Page 700